DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/121,268 filed on December 14, 2020.  Currently claims 1-27 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s claiming benefit of US provisional application is acknowledged.  

Claim Objections
4.	Claims 4 and 16 are objected to because of the following informalities: 
Regarding claim 4, line 1: please insert “wherein” after “The plastic waste recycling system of claim 1.”
Regarding claim 16, line 1: please insert “wherein” after “The method of claim 13.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6, 10, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the polypropylene waste” in claim 4.  There is insufficient antecedent basis for this limitation in claim 4.  Claim should have depended from claim 5.  See corresponding method claims 17 and 18 as an example.  
	Regarding claims 10, line 2: “and at least one other plastic” renders the limitation of claim 10 vague and indefinite.  The cited phrase should be clearly defined.  
	Claim 25 is rejected on the same ground as claim 10.  

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 2, 4, 8, 9, 12-14, 16, 20, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0188541 to Kurani et al. (hereinafter “Kurani”).
	Regarding claim 1, Kurani discloses a plastic waste recycling system (see abstract and paragraphs 0023 and 0465) comprising database and applications (see figure 48 and paragraphs 0123 and 0134); a plurality of plastic waste receptacle (see figure 5) where each container is comprised of identification code (see paragraph 0006); at least one identifier scanning device in the form or RFID tag sensor 302 (see figures 3 and 4 and paragraph 0176); a mobile application 110 which serves as both a plastic waste processing system and plastic waste tracking system as limited in claim 1 (see paragraph 0210 and thereafter) which receives data from the smart waste bin and displays the updated data; and collected waste is recycled at the collection facility 122 (see figure 1 and paragraph 0223) – outputting a recycled plastic product.  
	Regarding claims 2 and 14, the waste may be a medical waste (see paragraph 0020 and 0024), and the waste receptible/bin is comprised of a pathogen biosensor which sterilize some contents (see abstract and paragraph 0028).  
	Regarding claims 4 and 16, the smart bin can measure or collect various information such as date time, weight, volume, etc. (see paragraph 0192).
	Regarding claims 8 and 20, using the mobile app, the user is allowed to set parameters for the sensors of the collection bin (see paragraph 0026).
	Regarding claims 9 and 24, fill level sensor 306 (see figure 3 and paragraphs 0230 and 0279) can be interpreted as a capacity sensor in claim 9.
	Regarding claims 12 and 27, the sensor can be set with predetermined threshold.  The operation of the bin is adjusted based on the threshold and received data compared to the threshold value (see paragraph 0029).
Regarding claim 13, Kurani also teaches the method as described under claim 1 above (also see paragraphs 0002 and 0003).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0188541 A1 to Kurani et al. in view of US 2019/0295045 A1 to Stőcker et al. (hereinafter “Stőcker”).
The teachings of Kurani have been discussed above.  Kurani, however, fails to specifically teach or fairly suggest that the database of the system is in a blockchain platform.  
Stőcker teaches a raw material and/or recycling system (see abstract and paragraphs 0012 and 0032) wherein the database and other file system may be stored in a blockchain platform (see paragraph 0064).  
In view of Stőcker’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known blockchain platform for storing data to the teachings of Kurani in order to improve data security and reduce overhead cost in maintain database administration.  Compared to the conventional database platform, anyone can readily update the data in the blockchain, which would reduce the overhead cost and provide easier access to the updating and retrieval of data.  

Allowable Subject Matter
14. 	Claim 5, 7, 11, 17-19, 21-23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a system and the method for plastic waste recycling.  The system is comprised of a plastic waste tracking system comprising a database of plastic waste status data; a plurality of plastic waste receptacle associated with an individual identifier; at least one identifier scanning device; a plastic waste processing system; wherein the plastic waste processing system is adapted to process the plastic waste and output a recycled plastic product.  Furthermore, the limitations raised in these objected claims are neither disclosed nor suggested by the cited references, and therefore allowable.   

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 6, 2022